Citation Nr: 0500193	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-03 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 

2.  Entitlement to service connection for scoliosis.

3.  Entitlement to service connection for a disorder 
primarily manifested by neck and shoulder spasms.

4.  Entitlement to service connection for back pain.

5.  Entitlement to service connection for a right wrist and 
hand disability.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to May 
2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of November 2001 and March 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the aforementioned 
service connection claims.

The claims of entitlement to service connection for: 
scoliosis; a disorder primarily manifested by neck and 
shoulder spasms; back pain; and for a right wrist and hand 
disability addressed in the Remand portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required by the 
appellant.


FINDINGS OF FACT

The record does not contain any competent evidence 
establishing that the veteran's post-service diagnosis of 
patellofemoral syndrome of the left knee and X-ray evidence 
of early degenerative changes are either etiologically 
related to service or to a service-connected disability, nor 
are the presumptive provisions regarding arthritis applicable 
in this case.  




CONCLUSION OF LAW

Service connection for a left knee disorder is denied, on 
both a direct and a secondary basis.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a letter dated in May 2004, the RO informed the appellant 
of the VCAA and its effect on her claims.  In addition, the 
appellant was advised, by a December 2002 statement of the 
case (SOC) of the pertinent law and what the evidence must 
show in order to substantiate the claims.  The SOC also 
advised her of the evidence that was of record.  The Board 
therefore believes that appropriate notice has been given in 
this case.  Neither the appellant nor her representative has 
provided or identified any additional evidence since the RO's 
May 2004 communication pertinent to the left knee claim, thus 
curing (or rendering harmless) any previous omissions.  See 
Charles v. Principi, 16 Vet. App. 370,
373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  In this case, 
the veteran was provided every opportunity to submit and 
identify relevant evidence.  Under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d. 1369, 1375 (Fed. Cir. 2004) (quoting from 
the Court of Appeals for Veterans Claims).  It appears that 
all obtainable evidence identified by the appellant relative 
to her left knee claim has been obtained and associated with 
the claims file.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a), now codified at 
38 U.S.C.A. § 5103A(d).  In this case, a VA examination was 
conducted in January 2001 and subsequent VA medical records 
were presented for the record.   

In sum, the veteran was informed of the duty to notify, and 
of the duty to assist and to obtain records, examinations, 
and/or opinions.  The veteran was specifically advised of the 
type of evidence that is necessary to support the claims.  
She has also been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how the claims were still deficient.  VA 
has satisfied its duty to assist the appellant in apprising 
her as to the evidence needed, and in obtaining evidence 
pertaining to her claims under both former law and the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter (left knee only) for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law and Regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Even if there is no record of arthritis in service, 
its incurrence in service will be presumed if it was manifest 
to a compensable degree within one year after service, if the 
claimant had 90 days of continuous active service and served 
in a period of war.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992). 

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

III.  Factual Background

The service medical records reflect that the veteran had 
right knee problems which began in approximately 1984.  Right 
knee surgery was performed in 1988.  In November 1997, the 
veteran underwent right anterior cruciate ligament 
reconstruction due to right anterior cruciate ligament 
instability.  A June 1999 record revealed degenerative 
arthritis of the right knee.  The June 1999 separation 
examination revealed that clinical evaluation of the lower 
extremities was normal, although a history of right knee 
surgeries was noted.  The service medical records were 
negative for complaints, findings, or a diagnosis related to 
the left knee.  

Private medical records dated in June 2000 document left knee 
crepitus and some pain.  

A VA general medical examination was conducted in January 
2001.  The veteran complained of grinding in the left knee on 
motion, but reported that she had no particular left knee 
pain.  Examination of the left knee was essentially negative.  
She could flex the knee to 140 degrees, and no grinding was 
noted.  X-rays of both knees were to be taken, but apparently 
films of the left knee were not taken.  Diagnoses were of 
multiple surgeries of the right knee due to anterior cruciate 
ligament and meniscus problems and no specific abnormalities 
of the left knee.

In a November 2001 rating action, the RO granted service 
connection for tricompartmental degenerative arthritis of the 
right knee, status post arthroscopy and ACL reconstruction, 
for which a 10 percent evaluation was assigned.

VA medical records reflect that the veteran was seen in 
February 2002, at which time she complained of a 10-year 
history of left anterior knee pain, increased with squatting 
and climbing stairs.  Examination of the left knee revealed 
trace medial joint line tenderness to palpation, 
patellofemoral crepitus, and grinding.  There was no effusion 
or laxity.  Range of motion was from 0-130 degrees.  An 
assessment of left knee patellofemoral syndrome was made.  X-
ray films of the left knee revealed findings consistent with 
early degenerative changes and an impression of mild 
degenerative changes of the patellofemoral space, without 
significant narrowing, was made.  

IV.  Analysis

The veteran contends that she developed left knee problems 
during service, arguing that although she was never treated 
for the left knee during service, this does not mean that the 
onset of left knee problems did not occur then.  The veteran 
has not contended that her claimed left knee disorder was 
incurred secondary to a service-connected right knee 
disorder, nor is there any evidence of records which 
establishes or even suggests that such a relationship exists.  

The service medical records were entirely negative for 
complaints, findings, treatment, and, most significant, any 
diagnosis pertaining to the left knee.  Within days after the 
veteran's discharge from service, she was seen by a private 
source in June 2000, at which time complaints of left knee 
crepitus and pain were documented, but no disorder or 
disability of the left knee was diagnosed.  When VA examined 
the left knee in January 2001, the examination revealed no 
abnormalities, and no left knee disorder or disability was 
diagnosed.  When she was seen by VA in May 2002, early 
degenerative changes were shown on X-ray films and 
patellofemoral syndrome was diagnosed.  

The veteran maintains that she had grinding (crepitus) in her 
left knee within the first two days after her discharge from 
service.  She opined that crepitus of the knee took years to 
develop and that she clearly had this disorder well before 
her discharge date.  The Board appreciates the sincerity of 
the appellant's belief in the merit of her claim.  However, 
the Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and we must cite to competent evidence of 
record to support our conclusions.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that, as a layman, 
the veteran is not considered capable of opining on matters 
requiring medical knowledge.  See Routen v. Brown, supra; 
Moray v. Brown, 5 Vet. App. 211 (1993).  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See, e.g., Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 404 (1998).  See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
contentions made by the veteran regarding the onset and 
etiology of her claimed left knee disorder are of no 
probative value in this case.  Moreover, here, the veteran 
has not submitted any competent medical opinion or other 
medical evidence that supports her claim or the conclusions 
that she has reached pertaining to the onset and etiology of 
her claimed left knee disorder.  

While crepitus and left knee pain were documented in June 
2000, just after the veteran's discharge from service, these 
findings constitute a report of symptoms as opposed to 
establishing a clinically diagnosed left knee 
disorder/disability.  The Court has had occasion to discuss 
what constitutes a disability.  The Court held that a 
symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).  In this case, as shown in June 2000, 
there were subjective complaints of pain and crepitus without 
any evidence of any underlying pathology or clinical 
disability and with no diagnosis of a left knee disorder 
being made.  

It was not until February 2002, more than a year and a half 
after the veteran's discharge from service, that X-ray 
evidence of early degenerative changes was shown and a 
diagnosis of patellofemoral syndrome was made.  Since the 
initial findings of early degenerative changes were made more 
than a year following the veteran's discharge from service, 
the presumption provisions of 38 C.F.R. §§ 3.307 and 3.309 
are not applicable to the veteran and do not provide a basis 
upon which service connection may be granted based on the X-
ray evidence, essentially showing early arthritis, more than 
a year after the veteran's discharge from service.  

Moreover, the currently diagnosed patellofemoral syndrome 
(February 2002), has not been linked by competent evidence or 
opinion to the veteran's period of service or to a service-
connected disorder.  The evidence on file does not establish 
or even suggest such a relationship.  The requirement of an 
evidentiary showing of such a relationship has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service (or 
a service-connected disability) and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this 
case, no such connection has been established by competent 
evidence.  

Thus, in the absence of evidence establishing a nexus between 
the currently claimed left knee disorder and either service 
or a service-connected disability, service connection for a 
left knee disorder is not warranted.  Given the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim, and service connection for a left knee 
disorder under either the basis of direct service incurrence, 
or based upon a secondary relationship, must be denied.


ORDER

Entitlement to service connection for a left knee disorder, 
either on the basis of direct service incurrence or as 
secondary to a service-connected disorder, is denied.


REMAND

The record as it stands currently is inadequate for the 
purpose of rendering fully informed decisions as to the 
claims of entitlement to service connection for: scoliosis; a 
disorder primarily manifested by neck and shoulder spasms; 
back pain; and for a right wrist and hand disability.  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

The veteran is claiming entitlement to service connection for 
several conditions, including scoliosis.  Scoliosis was 
specifically identified as an abnormality on the veteran's 
July 1979 enlistment examination.  Asymptomatic scoliosis is 
noted on an April 1996 medical examination report.  

By statute, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1111, 1137.

At the time of the November 2001 rating decision which gives 
rise to the appeal of the scoliosis claim, the provisions of 
38 C.F.R. § 3.304(b) required only a finding that clear and 
unmistakable evidence showed that a injury or disease existed 
prior to service in order to rebut the presumption of 
soundness.  However, during the course of this appeal, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 
Vet.App. 261 (2003).  Pursuant to these developments, it is 
now clear that in order to rebut the presumption of soundness 
at service entry, there must be clear and unmistakable 
evidence showing that the disorder preexisted service and 
there must be clear and unmistakable evidence that the 
disorder was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 
(July 16, 2003).

The RO has not considered the veteran's scoliosis claim in 
light of the above judicial decisions and VA General Counsel 
precedent opinion.  The Board therefore believes that it may 
not properly proceed with appellate review at this time.  
Moreover, the Board believes that an examination to include a 
review of the pertinent medical records in this case would 
prove helpful in addressing the matter of aggravation raised 
in conjunction with the scoliosis claim.  

As for the claims of neck and shoulder spasms and back pain, 
findings of these symptoms were shown in a private medical 
records of June 2000.  It is not clear whether these symptoms 
may be related to the diagnosis of scoliosis, whether they 
represent mere symptoms with no corresponding physical 
disability, or whether they are primarily manifested by an 
independent but not yet clearly diagnosed disability.  The 
relationship between these claimed conditions and service is 
equally unclear.  Accordingly, an orthopedic examination 
addressing the medical questions involving the claims of 
entitlement to service connection for scoliosis, neck and 
shoulder spasms, and back pain will be requested.  

Finally, the veteran has claimed entitlement to service 
connection for a right wrist and hand disability.  A 
diagnosis of carpal tunnel syndrome was made in June 2000.  A 
VA examination of the peripheral nerves was conducted in 
November 2001.  At that time, the examiner opined that the 
findings were not consistent with carpal tunnel syndrome, but 
might represent a mild ulnar neuropathy and/or thoracic 
outlet syndrome.  It was noted that she was to be sent for 
EMG nerve conduction studies; however, it is not clear when 
those studies were to be completed, and that evidence is not 
currently on file, so it will be requested.  

Furthermore, in February 2003, the veteran indicated that she 
was seen in October 2002 by Dr. H. of the Ukiah Primary Care 
medical Group, who conducted a comprehensive scoliosis 
examination.  She was seen by Dr. H. again in January 2003, 
for an evaluation of the right wrist and hand.  She also 
reported that Dr. H. referred her to a wrist and hand 
specialist, and that she was awaiting this follow-up 
evaluation.  These referenced medical records are not on file 
and must be requested.  

Accordingly, the claims of issue of entitlement to service 
connection for entitlement to service connection for: 
scoliosis; a disorder primarily manifested by neck and 
shoulder spasms; back pain; and for a right wrist and hand 
disability are hereby REMANDED for the following actions:

1.  Request that the veteran identify all 
VA and non-VA medical care providers who 
have evidence related to her scoliosis, 
back, neck, shoulder, and right hand/wrist 
conditions which has not already been 
associated with the record.  If any 
treatment sources are named in this regard, 
the veteran should be contacted in order to 
provide all details needed to obtain this 
evidence and to complete any necessary 
release forms.  Request all evidence 
pursuant to the sources noted above and 
associate all available evidence with the 
claims folder.  If any evidence is 
unavailable, notation should be made in the 
file.  The veteran should also be advised 
that any such evidence in her possession 
should be forwarded to VA.  

The veteran has specifically mentioned that 
she received treatment from Dr. Henning at 
the Ukiah Primary Care Medical Group in 
October 2002 and January 2003, records from 
this source, and particularly from October 
2002 forward should be obtained.  In her 
February 2003 substantive appeal, she also 
mentioned that she was referred for an 
evaluation of her wrist and hand by a 
private specialist.  The veteran should be 
contacted and asked whether and when this 
was conducted, and requested to provide 
information necessary to obtain such 
records.  

VA records dated from the date of the 
veteran's discharge in May 2000, and 
forward, should also be requested.  Any 
further VA examinations and evaluations 
should be obtained for the file, to include 
any record of EMG/nerve conduction studies, 
as referenced in the November 2001 
examination report of the peripheral 
nerves.

2.  The veteran should be scheduled for VA 
examination in conjunction with the 
veteran's claimed conditions of: scoliosis, 
back pain, and neck and shoulder spasms.  A 
diagnosis of any currently manifested 
disorder(s) should be made.  All necessary 
special studies or tests, including X-ray 
films if necessary, are to be done.  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination.

In the case of scoliosis, this condition 
was noted on the veteran's service 
enlistment examination.  Therefore, the 
examiner is requested to address the 
question of: whether scoliosis, which 
existed prior to service, was aggravated 
during service (i.e., permanently increased 
in severity, as opposed to merely having 
flare-ups) and, if so, whether this was 
solely due to the natural progress of the 
condition.  

As for the veteran's claimed back pain and 
neck and shoulder spasms, the examiner is 
requested to address whether these 
conditions are: (1) etiologically related 
to the scoliosis either as symptoms of 
scoliosis or conditions 
occurring/developing secondary to scoliosis 
(2) mere symptoms with no corresponding 
physical disability, or whether they are 
primarily manifested by an independent 
disability(ies), and if so, a diagnosed 
disability primarily manifested by back 
pain and/or shoulder and neck spasms should 
be identified; and (3) whether it is at 
least as likely as not that, if not 
associated with scoliosis, either a 
disability primarily manifested by back 
pain and/or neck and shoulder spasms is 
etiologically related to the veteran's 
period of service.  

If there are any other currently manifested 
neck/shoulder/back conditions, the examiner 
should similarly render an opinion as to 
whether any of these had their onset during 
service or after service, but are 
etiologically related to service.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  The RO should then review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  The 
RO should review the record and ensure that 
all questions posed in this REMAND have 
been adequately addressed. 

4.  Finally, the RO should adjudicate the 
veteran's claims of (1) entitlement to 
service connection for scoliosis, in light 
of the guidance set forth in Cotant v. 
Principi, 17 Vet. App. 116 (2003), Jordan 
v. Principi, 17 Vet. App. 261 (2003), 
VAOPGCPREC 3-2003 with regard to the 
presumption of soundness; (2) entitlement 
to service connection for neck and shoulder 
spasms; (3) entitlement to service 
connection for back pain; and (4) 
entitlement to service connection for a 
right wrist/hand disorder, with 
consideration of any additional information 
obtained as a result of this remand.  If 
the determination with respect to these 
claims remains unfavorable, the RO must 
issue a Supplemental Statement of the Case 
and provide the veteran a reasonable period 
of time in which to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


